Reasons for Allowance
This action is in response to the Application and preliminary Amendment filed 11/10/2020. In the preliminary Amendment claims 1, 3, 6-8 are amended, claims 4-5, 9-10 are canceled and new claims 11-15 are added wherein claims 1, 6, 11 are presented in independent form. Claims 1, 6, 11 as amended are distinguished over the art made of record when considered with all the limitations of the claims and not in isolation as no single prior art of record discloses all the elements of each claim respectively, nor are the limitations an obvious combination derived therefrom. The claims are allowed based on incorporation of subject matter not taught by the art made of record when the subject matter set forth in the Examiner’s Amendment is considered with all the limitations of each of said claims and incorporated in the independent claims in combination with ALL the limitations in the claims. 
As to claim 1, the limitation “identifying a first buffer size for a first logical channel (LCH) associated with the first connection; identifying a second buffer size for a second LCH associated with the second connection, and transmitting, to the first base station and the second base station, a buffer status report comprising the first buffer size and the second buffer size, wherein, if a number of retransmissions for the second LCH reaches a maximum number of retransmissions, the buffer status comprises the second buffer size which is set to zero” in combination with ALL (and not the limitation noted in isolation) the limitations of each of the claims is not fairly taught by the art made of record. Remaining dependent claims 2-3 contain the limitations by virtue of dependence and are similarly distinguished over the prior art. 

As to claim 11, the limitation “receiving, from a terminal, a request for a bit rate recommendation, transmitting, to the terminal, message comprising a first value which provides a first connection for dual connectivity, communicating with the terminal based on a bit rate, receiving, from the terminal, a buffer status report comprising a first buffer size and a second buffer size, wherein the first buffer size for a first logical channel (LCH) is associated with the first connection, wherein the second buffer size for a second LCH is associated with a second connection for the dual connectivity, wherein, if a number of retransmissions for the second LCH reaches a maximum number of retransmissions, the buffer status comprises the second buffer size which is set to zero” in combination with ALL (and not the limitation noted in isolation) the limitations of each of the claims is not fairly taught by the art made of record. Remaining dependent claims 12-15 contain the limitations by virtue of dependence and are similarly distinguished over the prior art. 

Therefore, the prior art made of record alone or in any reasonable combination, fail to disclose the limitations noted above with respect to claims 1, 6, 11, in combination with all the limitations of each respective claims (and not in isolation). All remaining pending dependent claim contain the noted limitations by virtue of dependence, wherein the limitation in the dependent claim is not fairly taught by the art made of record. Therefore the remaining pending dependent claims contain the limitation by virtue of 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

The prior art made of record discloses the following:
US 20200229026 A1 to Parron et al discloses techniques for indicating the presence of critical data at user equipment (UE) in a Radio Access Network (RAN) are described. According to various such techniques, a UE can identify critical data and send an information element including an indication of the critical data to a node (NB) of the RAN. The NB can then modify a schedule or handling the data communicated between the UE and the NB.

US 20200077293 A1 to Lee et al discloses generating a buffer status report (BSR) comprises receiving logical channel configuration information from a network, the logical channel configuration information including information related to a plurality of numerologies mapped to each logical channel; when the BSR is triggered, calculating a buffer size of each numerology based on the logical channel configuration information; and generating a BSR including buffer size information of at least one numerology in decreasing order of numerology priority.

US 20190268799 A1 to Hong et al discloses transmitting a buffer status report in carrier aggregation environment. The method may include receiving, from a base station, high layer signaling including information for configuring data duplicate transmission using carrier aggregation, configuring a plurality of radio link control (RLC) entities including a first RLC entity and a second RLC entity associated with one packet data convergence protocol (PDCP) entity based on the high layer signaling, and configuring a logical channel associated with the first RLC entity and a logical channel associated with the second RLC entity to one medium access control (MAC) entity; and when the data duplicate transmission is activated, transmitting, to the base station, the buffer status report including PDCP data volume in both a logical channel group associated with the first RLC entity and a logical channel group associated with the second RLC entity.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643